Detailed Action
	This action is responsive to an original application filed on 4/3/2020 with acknowledgement that this application claims a priority date of 4/4/2019 to US provisional application 62/829,481.
	Claims 1-17 and 20-21 are currently pending.  Claims 1-6 have been withdrawn from further consideration.  Claims 1, 7, and 21 are independent claims. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed on July 15, 2022 is acknowledged.  Five pages of amended drawings, one page of amended abstract, sixteen pages of amended specification, and five pages of amended claims were received on 7/15/2022.  The drawings and specification have been amended such that they are no longer objected to.
Claims 7-10, and 14-17 have been amended.  Claims 18-19 have been cancelled.  Claims 20-21 are newly presented.  The claims have been amended such that they are no longer rejected under 35 U.S.C. 112(b).
Election/Restrictions
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/4/2022.
Applicant's election with traverse of Invention Group II (drawn to a method of marking timber with a pressurized tank sprayer system) in the reply filed on 2/4/2022 is acknowledged.  The traversal is on the ground that “the method recites a process for using a specific tank system”.  This is not found persuasive because the process for using the product as claimed can be practiced with another materially different product such as a harness-mounted sprayer system.  Additionally, the product as claimed can be used in a materially different process of using that product such as spraying a bush with water.  Furthermore, the inventions require employing different search strategies, therefore a serious search burden exists if restriction is not required.  See MPEP § 806.05(h).
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/2022 was filed after the mailing date of the non-final rejection mailed on 4/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 7-8, 16, and 21 are objected to because of the following informalities:
In Claims 7-8, 16, and 21, each instance of “the storage tank manifold” should be revised to “the tank manifold” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims.
In Claim 8 Line 2, “the source tank pressure line” should be revised to “the pressure line” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims.
In Claim 21, the words “back-pack” and “back pack” should be revised to “backpack” to ensure proper spelling. 
Appropriate correction is required.  
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
Claim 7-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 9-14 of copending Application No. 17/372,245.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to substantially the same method steps.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2004/0069866 A1 to Ireland (“Ireland”) in view of NPL Document “Tree Marking” (located at link https://www.youtube.com/watch?v=nqlfn2QEQAI as listed in the PTO-892 reference form provided by the Examiner.  Specifically see 00:50 through 2:30 of the video.) to Humboldt Sawmill Company (“Humboldt”).
As to Claim 7, Ireland discloses a method of marking timber with a pressurized tank sprayer system (Title “Method For Aerial Spray Marking of Ground Surfaces”, Per Paragraph 0015 the method applies to “all surfaces on the planet, including forested areas”, which can include timber surfaces) said method comprising the steps of: 
filling a storage tank (Fig. 1 #16 “storage tank”) with a marking paint (See Paragraph 0017 discloses a process of refilling, thus a first filling step has occurred, per Paragraph 0032 the “marking substance” can be paint); 
closing the storage tank with a pressure sealing lid (Fig. 2 #26 “replaceable cap”, See Paragraph 0017, a cap over the top of fill tube 24 is equivalent to a pressure sealing lid); 
coupling a pressure source tank (Fig. 1 #30 “compressed gas cylinder”) with the storage tank via pressure line (See Annotated Fig. 1, the regulated pressure line includes #44, #46, and #50, See Paragraph 0020) from the pressure source tank to the storage tank via a tank manifold on the storage tank (See Annotated Figs. 1 and 2); 
attaching a supply line (Fig. 1 #56 “feed line”) to a supply port (Fig. 2 #20 “discharge port”) on the storage tank manifold (See Annotated Fig. 2); 
opening the pressure source tank to provide pressurized gas to the storage tank through the pressure line and the storage tank manifold (See Paragraphs 0019-0020, the outlet valve 42 is opened to allow the source tank to provide pressurized gas to the storage tank through the regulated pressure line and the storage tank manifold); 
providing an emitter (Fig. 1 #40 “nozzle assembly”) to a far end of the supply line (See Paragraph 0021 and Fig. 2); 
selectively emitting paint via the emitter (See Paragraphs 0022 and 0034);
closing a valve (Fig. 1 #54 “standard outlet valve”) on the storage tank manifold to terminate fluid communication between the storage tank and pressure source tank to isolate the pressure source tank (See Paragraph 0020).
Regarding Claim 7, Ireland does not disclose comprising the steps of selectively emitting paint via the emitter onto a trunk of a targeted tree; and
again selectively emitting paint via the emitter onto a lower stump of the targeted tree (Per Paragraph 0035 a precise spray shot that penetrates foliage is disclosed, however spraying paint onto a trunk and a lower stump of a targeted tree is not specifically disclosed). 
However, Humboldt discloses a method of marking timber with a pressurized tank sprayer system (See Timestamps 00:50 through 2:30 of the video related to the NPL document, See Annotated Fig. A showing the pressurized tank sprayer system) comprising the steps of: 
selectively emitting paint via an emitter onto a trunk of a targeted tree (See Annotated Fig. A and See Timestamps 2:12 through 2:20 of the video related to the NPL document); and
again selectively emitting paint via the emitter onto a lower stump of the targeted tree (See Annotated Fig. B and See Timestamps 2:20 through 2:24 of the video related to the NPL document).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ireland to comprise the steps of selectively emitting paint via the emitter onto a trunk of a targeted tree; and
again selectively emitting paint via the emitter onto a lower stump of the targeted tree,
as taught by Humboldt for the purpose of identifying a tree to be harvested (See Timestamps 0:20 through 0:30 of the video related to the NPL document) and then harvesting it (See Timestamps 0:50 through 0:58 and 1:20 through 1:30 of the video related to the NPL document).
As to Claim 8, in reference to the method of Ireland in view of Humboldt as applied to Claim 7 above, Ireland further discloses comprising the steps of:
removing the source tank pressure line from the storage tank manifold (See Paragraph 0020, which discloses valve #54 cutting off the pressure line from the storage tank manifold, thus removing the pressure line from fluid communication with the storage tank manifold); 
releasing pressure from the storage tank by opening a relief valve (Fig. 1 #22 “vent”) in the storage tank manifold (See Paragraph 0016 and Annotated Fig. 1, it is understood that the pressure line is removed from fluid communication with the tank manifold prior to releasing pressure from the storage tank, since if the pressure line is still in communication with the storage tank during the step of releasing pressure, the storage tank will be further pressurized and gas will be wasted).
As to Claim 9, in reference to the method of Ireland in view of Humboldt as applied to Claim 8 above, Ireland further discloses comprising the steps of: 
opening the pressure sealing lid (See Paragraph 0017, it is understood that replaceable cap 26 is removed from the fill tube to open the storage tank); 
refilling the storage tank with additional marking paint (See Paragraph 0017 disclosing a refilling operation, which is understood occurs by providing additional marking paint after an initial filling); and
resealing the storage tank via the pressure sealing lid (See Paragraph 0017, it is understood that replaceable cap is placed back on the fill tube to reseal the storage tank after refilling thus preventing spillage).
As to Claim 10 in reference to the method of Ireland in view of Humboldt as applied to Claim 9 above, Ireland further discloses comprising the steps of: 
reattaching the pressure line to the storage tank manifold (See Paragraph 0020, it is understood that valve 54 is opened to effectively reattach the pressure line to the storage tank manifold); 
adjusting a pressure regulator (Fig. 1 #38 “pressure regulator”) open to provide pressurized gas to the storage tank (See Paragraphs 0019, 0022, and 0033).
As to Claim 11 in reference to the method of Ireland in view of Humboldt as applied to Claim 7 above, Humboldt further discloses comprising the step of: 
identifying a target tree for removal prior to said step of selectively emitting (See Annotated C and See Timestamps 1:15 through 1:22 in the video related to the NPL document); 
whereby said steps of selectively emitting and again selectively emitting are conducted on the target tree (See Annotated Figs. A and B, See Timestamps 2:12 through 2:24 of the video related to the NPL document).
As to Claim 12 in reference to the method of Ireland in view of Humboldt as applied to Claim 7 above, Humboldt further discloses comprising the step of removing the marked tree by uprooting or cutting  (See Annotated Fig. D, See Timestamps 0:50 through 0:58 and 1:20 through 1:30 in the video related to the NPL document).
As to Claim 13 in reference to the method of Ireland in view of Humboldt as applied to Claim 7 above, Ireland further discloses whereby said step of opening comprises the step of pressurizing the storage tank with a gas (See Paragraphs 0019-0020).
As to Claim 14 in reference to the method of Ireland in view of Humboldt as applied to Claim 7 above, Ireland further discloses whereby said step of opening further comprises the step of coupling the pressure source tank to the storage tank via the pressure line  (See Paragraph 0020 and Annotated Fig. 1).
As to Claim 15 in reference to the method of Ireland in view of Humboldt as applied to Claim 14 above, Ireland further discloses whereby the pressure line is removable coupled to the pressure source tank (See Annotated Fig. 1 and Paragraph 0019 disclosing a quick disconnect coupling between 44 and 42).
As to Claim 16 in reference to the method of Ireland in view of Humboldt as applied to Claim 15 above, Ireland further discloses whereby the pressure line is coupled with the storage tank via a first port on the storage tank manifold (See Annotated Fig. 1, the first port is located at 54 on the storage tank manifold).
As to Claim 17 in reference to the method of Ireland in view of Humboldt as applied to Claim 16 above, Ireland further discloses whereby pressure from the source tank is controlled via a pressure shut-off valve (Fig. 1 # 42 “outlet valve”, See Paragraph 0019).
As to Claim 20, in reference to the method of Ireland in view of Humboldt as applied to Claim 14 above, Ireland further discloses comprising the step of decoupling the pressure line from the tank manifold (See Paragraph 0020 disclosing that valve 54 is used to shut of flow of pressurized gas to the storage tank 16, thus fluidly decoupling the pressure line from fluid communication with the tank manifold).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ireland in view of Humboldt and GB 2244 221 A to Rundle (“Rundle”).
As to Claim 21, Ireland discloses a method of marking timber (Title “Method For Aerial Spray Marking of Ground Surfaces”, Per Paragraph 0015 the method applies to “all surfaces on the planet, including forested areas”, which can include timber surfaces), said method comprising the steps of: 
filling a storage tank (Fig. 1 #16 “storage tank”) with a marking paint (See Paragraph 0017 discloses a process of refilling, thus a first filling step has occurred, per Paragraph 0032 the “marking substance” can be paint); 
closing the storage tank with a pressure sealing lid (Fig. 2 #26 “replaceable cap”, See Paragraph 0017, a cap over the top of fill tube 24 is equivalent to a pressure sealing lid); 
coupling a pressure source tank (Fig. 1 #30 “compressed gas cylinder”) with the storage tank via a pressure line (See Annotated Fig. 1, the regulated pressure line includes #44, #46, and #50, See Paragraph 0020) from the pressure source tank to the storage tank via a tank manifold on the storage tank (See Annotated Figs. 1 and 2); 
attaching a supply line (Fig. 1 #56 “feed line”) to a supply port (Fig. 2 #20 “discharge port”) on the storage tank manifold (See Annotated Fig. 2); 
opening the pressure source tank to provide pressurized gas to the storage tank through the pressure line and the storage tank manifold (See Paragraphs 0019-0020, the outlet valve 42 is opened to allow the source tank to provide pressurized gas to the storage tank through the regulated pressure line and the storage tank manifold); 
providing an emitter (Fig. 1 #40 “nozzle assembly”) to a far end of the supply line (See Paragraph 0021 and Fig. 2); 
closing a valve (Fig. 1 #54 “standard outlet valve) on the storage tank manifold to terminate fluid communication between the storage tank and pressure source tank to isolate the pressure source tank (See Paragraph 0020).
Regarding Claim 21, Ireland does not disclose the method comprising the steps of: 
identifying a targeted tree; 
approaching the targeted tree and standing at a distance therefrom; 
selectively emitting paint via the emitter onto a trunk of the targeted tree; and
again selectively emitting paint via the emitter onto a stump of the targeted tree (Per Paragraph 0035 a precise spray shot that penetrates foliage is disclosed, however spraying paint onto a trunk and a lower stump of a targeted tree is not specifically disclosed).
However, Humboldt discloses a method of marking timber with a pressurized tank sprayer system (See Timestamps 00:50 through 2:30 of the video related to the NPL document, See Annotated Fig. A showing the pressurized tank sprayer system) comprising the steps of: 
identifying a targeted tree (See Annotated C and See Timestamps 1:15 through 1:22 in the video related to the NPL document); 
approaching the targeted tree and standing at a distance therefrom (See Annotated Fig. A and See Timestamps 2:14 through 2:18 in the video related to the NPL document); 
selectively emitting paint via an emitter onto a trunk of the targeted tree (See Annotated Fig. A and See Timestamps 2:12 through 2:20 of the video related to the NPL document); and
again selectively emitting paint via the emitter onto a lower stump of the targeted tree (See Annotated Fig. B and See Timestamps 2:20 through 2:24 of the video related to the NPL document).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ireland to comprise the steps of: 
identifying a targeted tree; 
approaching the targeted tree and standing at a distance therefrom; 
selectively emitting paint via the emitter onto a trunk of the targeted tree; and
again selectively emitting paint via the emitter onto a stump of the targeted tree, as taught by Humboldt for the purpose of identifying a tree to be harvested (See Timestamps 0:20 through 0:30 of the video related to the NPL document) and then harvesting it (See Timestamps 0:50 through 0:58 and 1:20 through 1:30 of the video related to the NPL document).
Regarding Claim 21, in reference to the method of Ireland in view of Humboldt as applied above, Ireland does not disclose wherein the pressurized tank sprayer system is a back-pack mounted pressurized tank sprayer system, and wherein the method comprises the steps of  
positioning the storage tank and pressure source tank into a back pack; 
mounting the back pack onto a user; and
carrying the back pack into a field (Paragraph 0003 discloses a method of timber marking where workers walk to mark forestry boundaries, but a back pack is not specifically disclosed).
However, Rundle discloses a method of marking timber with a back-pack mounted pressurized tank sprayer system (See Page 3 Lines 1-6 disclosing marking trees with paint, See Figs. 1-4 showing the back-pack mounted pressurized tank sprayer system), said method comprising the steps of: 
positioning a storage tank (Fig. 3 #18 “paint cylinder”) and a pressure source tank (“Fig. 3 #16 “nitrogen cylinder”) into a backpack (See Figs. 1-2 and Page 7 Lines 1-10); 
mounting the backpack onto a user (See Page 6 Lines 20-25); and
carrying the backpack into a field (See Page 3 Lines 1-6 disclosing that trees are marked with paint in forestry and Page 2 Lines 15-22 disclosing that the system is portable, thus it is understood that the backpack is carried into a field).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ireland in view of Humboldt as applied above such that the pressurized tank sprayer system is a back-pack mounted pressurized tank sprayer system, and wherein the method comprises the steps of  
positioning the storage tank and pressure source tank into a back pack; 
mounting the back pack onto a user; and
carrying the back pack into a field,
as taught by Rundle for the purpose of having the pressurized tank sprayer system be portable and remote from a power source (See Page 2 Lines 15-22).

    PNG
    media_image1.png
    820
    636
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    597
    672
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1103
    1021
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    982
    1158
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    966
    1194
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    1026
    1008
    media_image6.png
    Greyscale

Response to Arguments
Applicant's arguments filed 7/15/2022 have been fully considered but they are not persuasive. 
Regarding Claim 7, applicant argues that it is not apparent how the aircraft-suspended airborne force spray of Ireland could be first emitted on to a substantially vertical tree trunk, and second remitted on the stump of the same tree.  Applicant further argues that the precision of an aerial marking spray at the time of the invention was not accurate enough to selectively target any specific tree given the high-pressure applications taught by Ireland.
This argument is not found persuasive, since Ireland discloses in Paragraph 0030 that a helicopter or other types of aircraft can be utilized with the pressurized tank sprayer system.  A helicopter, or other types of aircraft known at the time of the invention such as drones, were capable of spraying paint onto a vertical tree trunk of a tree and a stump of the same tree when flying above ground or after landing on a ground surface.  Furthermore, Paragraph 0035 of Ireland discloses that a spray from the pressurized tank sprayer system is capable of penetrating dense foliage.  Though the accuracy of the spray from the pressurized tank sprayer is not specifically disclosed, it is known that the helicopter is capable of spraying a trunk and stump of a targeted tree from some height above ground or from a ground surface regardless of what percentage of the spray ends up elsewhere.   
Regarding Claims 8 and 20, applicant argues that Ireland does not disclose any reason to remove the pressure line from the storage tank manifold prior to releasing pressure from the storage tank by opening the relief valve.
This argument is not found persuasive because Ireland discloses in paragraph 0020 that valve 54 shuts off flow of pressurized gas to storage tank 16, thus removing the pressure line from fluid communication with the storage tank manifold.  Though Ireland does not specifically disclose removing or decoupling the pressure line from physical contact with the storage tank manifold, Ireland’s disclosure of removing or decoupling the pressure line from fluid communication with the storage tank manifold is equivalent to fluidly removing or decoupling the pressure line from the storage tank manifold.  Furthermore, Paragraph 0016 discloses that the relief valve 16 is manually operated to depressurize the storage tank 16, and it is understood that the pressure line is removed from fluid communication with the storage tank manifold during such a step as to not further pressurize the storage tank or release air from the pressure source tank.  
Regarding Claim 9, applicant argues that that Ireland does not disclose steps of sealing and resealing when using a fill tube to refill marking paint.
This argument is not found persuasive because, per Paragraph 0017, Ireland discloses that the fill tube 24 of the storage tank 16 has a replaceable cap 26 provided on top of the fill tube.  Paragraph 0017 further discloses that the storage tank is refilled, and that cap 26 is used to prevent spillage.  Therefore, the method of Ireland comprises the steps of removing the cap to open the storage tank, refilling paint in the storage tank via the fill tube, and putting the cap back on the fill tube to close the storage tank and prevent spillage.
Examiner further notes that it has been held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order in Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003).  See MPEP 2111.01.II.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited Form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 
August 11, 2022

/ARTHUR O. HALL/Supervisory Patent Examiner, Art Unit 3752